Citation Nr: 9926211	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-11 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral ankle disorder.

3.  Entitlement to a compensable disability rating for 
residuals of a fractured right ulna.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1975.

The veteran's original claim of entitlement to service 
connection for a back disorder was denied by an April 1984 
rating decision, and by an August 1984 confirmed rating 
decision.  Subsequent attempts to reopen this claim were 
denied by rating decisions dated in October 1991 and December 
1994.  The veteran was informed of all of these decisions, 
and did not appeal.

Service connection for a bilateral ankle disorder was denied 
by rating decisions dated in October 1991 and December 1994.  
The veteran was informed of all of these decisions, and did 
not appeal.

Service connection for residuals of a fractured right ulna 
was granted by a December 1994 rating decision.  A 
noncompensable (zero percent) rating was assigned, effective 
August 24, 1993.

In September 1996, the veteran applied to reopen the 
previously denied claims of entitlement to service connection 
for a back disability and a bilateral ankle disability.  He 
also requested consideration of an increased disability 
rating for his service-connected right ulna fracture 
residual.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana.  The RO found that new 
and material evidence had not been submitted to reopen the 
claims of service connection for either the back disorder or 
the bilateral ankle disorder, and that the veteran was not 
entitled to a compensable rating for his residuals of a 
fractured right ulna.

In his July 1998 substantive appeal, the veteran indicated 
that he did not want a hearing before a Member of the Board.  
Later in July 1998, the veteran requested a personal hearing 
before a Hearing officer at the RRO  A gearing was scheduled 
for August 1998, but the veteran canceled the hearing.  
Another hearing was scheduled for September 18, 1998.  The 
veteran failed to report for the hearing.


FINDINGS OF FACT

1.  The December 1994 rating decision found that the veteran 
was not entitled to a grant of service connection for either 
a back disorder or a bilateral ankle disorder.  The veteran 
was informed of this decision, and did not appeal.

2.  The additional evidence submitted to reopen the claim of 
service connection for a back disorder either does not bear 
directly and substantially upon the specific matter under 
consideration, or it is cumulative or redundant, or it is not 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The additional evidence submitted to reopen the claim of 
service connection for a bilateral ankle disorder either does 
not bear directly and substantially upon the specific matter 
under consideration, or it is cumulative or redundant, or it 
is not by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  The medical evidence on file shows that the veteran's 
current right arm problems are not due to his service-
connected residuals of a right ulna fracture; he has no 
current residuals from his right ulna fracture.


CONCLUSIONS OF LAW

1.  The December 1994 RO rating decision denying service 
connection for a back disorder and a bilateral ankle disorder 
is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1103 (1998).

2.  New and material evidence to reopen the veteran's claim 
for service connection for a back disorder has not been 
submitted; the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1998).

3.  New and material evidence to reopen the veteran's claim 
for service connection for a bilateral ankle disorder has not 
been submitted; the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) 
(1998).

4.  The criteria for a compensable disability rating for 
residuals of a fractured right ulna have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.31, 4.71a, Diagnostic Codes 5206, 5207, 5211, 
5213 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for a 
back disability and a right ankle disability.  As described 
in the Introduction above, these claims have been denied by 
the RO in the past.  Implicit in the veteran's presentation 
is the contention that he has presented new and material 
evidence which is sufficient to reopen his claim.  The 
veteran also seeks an increased disability rating for 
service-connected residuals of a fracture right ulna.

In the interest of clarity, the three issues currently on 
appeal will be discussed separately. 

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

As noted in the Introduction, the veteran's claim of 
entitlement to service connection for a back disability was 
denied in unappealed RO decisions, most recently in December 
1994.

Relevant law and regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Service connection 
may also be granted for chronic disabilities, such as 
arthritis, if shown to be manifested to a compensable degree 
within one year after the veteran was separated from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1998). 

Finality

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim will be reopened when "new and material" 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented), will 
be evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the Elkins 
test, the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, , 12 Vet. App. 203 (1999).

New and material evidence

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background  

Service medical records reveal that in February 1975, the 
veteran sought treatment for a strained back that occurred 
while lifting heavy objects.  Assessment at that time was of 
lumbosacral strain.  No further treatment for back problems 
is noted in the service medical records.  On his November 
1975 discharge examination, the veteran's spine was 
clinically evaluated as normal.  Furthermore, the veteran 
affirmatively stated that he was in good health.

The veteran's original claim of entitlement to service 
connection for a back disorder was received in February 1983.  
At that time the veteran stated that he had a back injury 
which occurred in Germany during the summer of 1974.  He 
stated that he was lifting an object when he fell with it, 
and injured his back.

Later in February 1983, the RO sent a development letter to 
the veteran, requesting that he provide evidence that his 
claimed back injury was a chronic disability rather than an 
acute, transitory condition.  The RO specifically requested 
any medical examination or treatment records during the first 
three years following his discharge from service.  It was 
emphasized that there had to be evidence that the claimed 
disability had continuously existed since service.  The 
veteran responded in November 1983 that he injured his back 
while in service in Germany.  

Medical records were subsequently obtained from the Muskogee 
VA Medical Center (VAMC) from March 1977.  These records show 
that the veteran sought treatment for back pain.  At that 
time, the veteran reported that when he bent over, he could 
not straighten up.  He also reported that he had a back 
strain in Germany in 1975.  He stated that his back had 
bothered him every now and then, but that it had been bad for 
the past six to seven months.  Assessment at that time was 
back strain.  X-rays taken of the lumbosacral spine showed a 
moderate degree of levoscoliosis centered at the L-3 level.  
Further, there was spina bifida of the S-1 segment.  Overall 
impressions were scoliosis, moderate, etiology undetermined; 
and spina bifida, S-1 segment.  As an additional matter, it 
is noted that a Reference Slip attached to these records, 
dated in February 1984, stated that these records were all 
the information the facility had concerning the veteran.

In an April 1984 rating decision, service connection was 
denied for a back disorder on the grounds that that the one 
episode during service with no subsequent findings during 
service as well as the one episode in 1977, almost two years 
after service, did not establish the existence of a chronic 
disability.  The veteran was informed of this decision by 
correspondence dated in that same month.

A lay statement was subsequently received from the veteran's 
sister in August 1984.  She stated that she went with the 
veteran and their mother to the VA hospital in either 
February or March 1977.  She stated that this visit was in 
reference to the veteran's back, which he had hurt in Germany 
while in the military.

Also submitted was a private medical statement dated in 
December 1983.  The private physician stated that the last 
and only time he took care of the veteran was in August 1978, 
and that the condition was diagnosed as mild lumbar 
myofascitis.  Furthermore, the physician stated that he had 
no record of an accident or injury that brought on this 
condition, and that there were no X-rays taken or lab work 
done.  

The RO continued its denial of service connection for a back 
disorder in an August 1984 Deferred or Confirmed Rating 
Decision.  The veteran was informed of this decision by 
correspondence dated in September 1984, and did not appeal.

The veteran underwent a VA compensation and pension 
examination for a nonservice-connected disability rating in 
September 1989.  Among other things, the veteran reported a 
history of back injury dating back to the 1970s.  Since the 
original injury - which reportedly was a fall - the veteran 
reported that he had had reoccurring pains in the low back 
area.  In recent years this pain had become nearly constant.  
Further, the veteran stated that he had not worked since 
February 1989 due to the continuing discomfort in the low 
back area.  Following physical examination, the examiner's 
diagnostic impressions included chronic lumbalgia with a 
history of numbness that developed in both floor extremities.  
There were no positive neurological findings.

Also in September 1989, X-rays were taken of the lumbar spine 
which showed minimal anterior spurring at L4 and L5.  Spina 
bifida, "a normal variant," was noted at S1.  The 
lumbosacral spine was otherwise unremarkable.

In June 1991, the veteran sought, in part, to reopen his 
claim of service connection for a back disorder.  The RO 
found in an October 1991 rating decision that he had not 
submitted any new and material evidence to reopen this claim. 

The veteran again sought to reopen his claim of service 
connection for a back disorder in August 1993.  VA medical 
records were obtained that covered a period from March 1991 
to October 1993.  Among other things, these records note a 
history of a back injury during service.  These records also 
show that the veteran was treated for complaints of back pain 
in March 1991, September 1992, December 1992, April 1993, May 
1993, and September 1993.  The records from September 1992 
show that he had hurt his back a few days earlier while 
changing a tire.

The VA medical records also include X-rays taken of the 
lumbosacral spine in March 1991.  These X-rays showed 
degenerative change with anterior spurring of the bodies of 
L4 and L5.  The interspaces were normal.  Also, there was a 
defect in the posterior body arch of S1, which had the 
appearance of spina bifida.

In a December 1994 rating decision, the RO held that the 
veteran was not entitled to a grant of service connection for 
a back disorder.  The RO found that the recent medical 
treatment for the veteran's back was too remote from service 
to be related to that service.  The veteran was informed of 
this decision, but did not appeal.

The veteran's current request to reopen his claim of service 
connection for a back disorder was received in September 
1996.  In support of his claim, the veteran submitted lay 
statements from his wife, mother, sister, and former brother-
in-law.  

The veteran's wife stated that the veteran injured is back, 
ankles, and right wrist while stationed in Germany from 1973 
to 1975.  She also stated that he had been treated at the 
Muskogee VAMC in 1976 and 1977.  Since that time he had been 
in lots of pain as gout had set into these injuries.  

The veteran's sister also stated that the veteran hurt his 
back and ankles while stationed in Germany, and that he had 
had continual back trouble and ankle problems.  The veteran's 
mother stated that he had hurt his back and ankles in 1976 
while stationed in Germany. The veteran's former brother-in-
law stated that the veteran hurt his back while stationed in 
Germany during 1976.

Also on file is a VA progress note, dated in September 1997, 
which states that the veteran sought treatment for chronic 
low back pain secondary to injury while on active duty.  
Following physical examination, the diagnostic impression was 
discogenic low back pain.

In a December 1997 rating decision, the RO found that the 
additional evidence did not constitute new and material 
evidence because it essentially duplicated evidence which was 
previously considered and was merely cumulative.  The RO 
stated that the additional evidence consisted of the lay 
statements which indicated that the veteran injured his back 
and ankles during service, and that the prior rating 
decisions had considered the treatment in service for ankle 
injures and a back injury.  However, it was determined that 
the conditions resolved without evidence of chronic related 
disability.  

Analysis

Service connection was previously denied for a back disorder 
because it was determined that the in-service back problem 
was a temporary condition, and that the evidence did not show 
that the veteran's current back disorder was related to 
service.  Under the law, regulations and Court decisions 
discussed in detail above, in order to be new and material 
the evidence submitted by or on behalf of the veteran since 
the last final denial of service connection, in December 
1994, must bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

In this case, the additional lay statements of the veteran's 
relatives are cumulative and/or redundant of the evidence on 
file at the time of the previous denials.  38 C.F.R. 
§ 3.156(a).  The service medical records clearly showed that 
the veteran was treated for back problems during service, and 
there was post-service medical evidence showing a current 
back disorder.  Thus, these lay statements tell no more than 
what was previously alleged at the time of the last prior 
denials.  Furthermore, nothing in these statements 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury.  See Hodge, 
155 F. 3d at 1363.

The September 1997 VA progress note is "new" evidence to 
the extent that it was not available at the time of the last 
prior denials.  Although this progress note stated that the 
veteran was seeking treatment for a current back disorder 
secondary to his in-service injury, the Board finds that this 
statement appears to be nothing more than a transcription of 
the veteran's medical history as such was reported by the 
veteran himself.  The examiner made no additional comments or 
opinions regarding this reported history.  

The fact that the veteran's statements concerning the 
etiology of his back disability were transcribed by health 
care providers does not turn such statements into competent 
medical evidence.  As the Court has noted, "[e]vidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence' . 
. . ."  LeShore v. Brown, 8 Vet. App. 406, 410 (1995).  
Therefore, the Board finds that the September 1997 VA 
progress note is not by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).

Moreover, the Board notes that the veteran's history of an 
in-service back injury, and his lay opinion that he had a 
current back disorder as a result of this injury was of 
record at the time of the prior denials, including the 
September 1989 VA examination report.  Thus, this reported 
history is also cumulative and/or redundant of the evidence 
on file at the time of the last prior denials.  In addition, 
the veteran's own statements, and those of others, can not 
supply a competent medical diagnosis of a current medical 
disability, its date of onset, or its etiology.  These 
matters can only be established by competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

As no other evidence has been submitted in support of the 
veteran's request to reopen his claim of service connection 
for a back disorder, the Board concludes that new and 
material evidence has not been presented in the instant case.  
The benefit sought on appeal remains denied.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral ankle disorder.

The relevant law and regulations pertaining to the issue are 
identical to those discussed above.

Factual background

The veteran's service medical records show that he sought 
treatment in June 1974 for a sprained right ankle.  X-rays 
taken at that time showed no fracture.  Overall assessment 
was of a sprained ankle.  The veteran was given a short leg 
cast and placed on a limited profile.  

In September 1975, the veteran was seen after twisting his 
ankle.  Slight swelling was noted at that time, but no 
discoloration or tenderness when touched or during movement, 
only when pressure applied.  His ankle was treated with an 
ace wrap and wintergreen.  Subsequent reevaluation showed 
that swelling was reduced, and that there was no pain during 
movement.  The veteran was to continue wearing the ace wrap 
for one week, and it was determined that there was no need 
for physical therapy.  Later that same month the veteran was 
treated for complaints of pain to the left ankle.  He 
reported that the pain increased while walking or prolonged 
standing.  Assessment at that time was of ankle sprain.  

On his November 1975 discharge examination, the veteran's 
feet and lower extremities were clinically evaluated as 
normal.  Furthermore, the veteran affirmatively stated that 
he was in good health.

In August 1989, the veteran submitted a VA Form 21-526, 
Application for Compensation or Pension, in which he 
asserted, in part, that he was treated for a foot injury in 
1974 while stationed in Germany.

As mentioned above, the veteran underwent a VA compensation 
and pension examination for a nonservice-connected disability 
rating in September 1989.  At this examination, the veteran 
complained of, among other things, pain in left knee and left 
hip as a result of his gout.  It was noted that he was on 
prophylactic medication for his gout.  On physical 
examination, the veteran's carriage, posture, and gait were 
within normal limits.  He was able to squat and rise to the 
erect posture, but did complain of some discomfort in the 
left hip and left knee.  Deep tendon reflexes were 
symmetrical in the upper and lower extremities at II+/IV+.  
Diagnostic impressions included a history of gout for which 
the veteran was currently on medication.  It was noted that 
the veteran complained of hip and left knee pain associated 
with his gout.  It was further noted that the veteran's gout 
had been diagnosed both by serology and by joint fluid 
aspiration.  There was no specific mention of ankle 
pathology.

In an October 1989 rating decision, the RO denied service 
connection for a foot injury, among other things.  The RO 
found that the service medical records were silent for 
complaints, diagnosis, or treatment for a foot injury.

In June 1991, the veteran submitted a claim of entitlement to 
service connection in which he contended, in part, that he 
had broken both ankles while on active duty.  Thereafter, the 
RO denied the bilateral ankle claim in an October 1991 rating 
decision stating that the veteran had not submitted any new 
and material evidence to reopen his claim for a fracture of 
the left and right ankles.

The veteran sought to reopen his claim of service connection 
for a bilateral ankle disorder in August 1993.  VA medical 
records were obtained that covered a period from March 1991 
to October 1993.  Among other things, these records note a 
history of a fracture to both ankles.  The veteran was 
treated for complaints of weak ankles in March 1991, and was 
noted to have gout in the ankles in December 1992.

In a December 1994 rating decision, the RO found that the 
veteran was not entitled to a grant of service connection for 
either the right ankle or the left ankle.  The RO noted that 
the service medical records showed in-service treatment for 
injuries to both ankles.  However, discharge examination 
showed no residuals, and the September 1989 VA examination 
was silent for complaints or findings referable to either 
ankle.  Therefore, service connection was denied as the in-
service ankle problems were shown to be a temporary condition 
which resolved with treatment, and no chronic condition was 
shown by the service medical records, post-service medical 
records, or on VA examination.

The veteran's current request to reopen his claim of service 
connection for a bilateral ankle disorder was received in 
September 1996.  Lay statements were submitted from the 
veteran's wife, mother, sister, and former brother-in-law.  
The veteran's wife, sister, and mother stated that he had 
injured his back and ankles during his period of active duty.  
His wife stated that since that time he had been in lots of 
pain as gout had set into these injuries, while his sister 
stated that he had had continual back trouble and ankle 
problems.  The former brother-in-law made no mention of the 
veteran's ankles.

In the December 1997 rating decision the RO found that the 
additional evidence did not constitute new and material 
evidence because it essentially duplicated evidence which was 
previously considered and was merely cumulative.  The RO 
stated that the additional evidence consisted of the lay 
statements which indicated that the veteran injured his 
ankles during service, and that the prior rating decisions 
had considered the treatment in service for ankle injures, 
but determined that the conditions resolved without evidence 
of chronic related disability.  

Analysis

Service connection was previously denied for the bilateral 
ankle condition because it was determined that the in-service 
ankle problems were shown to be acute and transitory 
conditions which resolved with treatment, and that no chronic 
condition was shown by the service medical records, post-
service medical records, or on VA examination.  The United 
States Court of Appeals for veterans Claims has held that the 
evidence submitted to reopen must tend to prove or actually 
prove the merits of the claim as to each essential element 
that was previously lacking at the time of the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 
283 (1996).  The Board will evaluate the additional evidence 
with that in mind.

Neither the lay statement from the veteran's former brother-
in-law or the September 1997 VA progress note made any 
reference to the veteran's ankles.  Therefore, this 
additional evidence does not bear directly and substantially 
upon the specific matter under consideration.  38 C.F.R. 
§ 3.156(a).

The Board finds that the other lay statements are cumulative 
and/or redundant of the evidence on file at the time of the 
previous denials.  See 38 C.F.R. § 3.156(a).  At the time of 
the prior denials, the service medical records clearly showed 
that the veteran was treated for bilateral ankle problems 
during service, and the veteran asserted that he had current 
bilateral ankle problems.  Thus, these lay statements tell no 
more than what was previously alleged at the time of the last 
prior denials.  Furthermore, nothing in these statements 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury.  See Hodge, 
155 F. 3d at 1363.

In essence, there is still no evidence on file showing that 
the veteran's incurred a chronic bilateral ankle disorder 
during his period of active duty.  Such issues of medical 
diagnosis or medical causation require competent medical 
evidence in order to have probative value.  See Grottveit v. 
Brown, 5 Vet. App 91, 93 (1993).  As this was the reason for 
the last prior denial, the Board finds that the additional 
lay evidence submitted to reopen the veteran's claim is not 
by itself or in connection with evidence previously assembled 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, since new and 
material evidence has not been submitted, the veteran's claim 
of entitlement to service connection for a bilateral ankle 
disability is not reopened and the benefit sought on appeal 
remains denied.

Additional matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In Hodge v. West, 115 F.3d 1356 (Fed. Cir. 1998), discussed 
above, the United States Court of Appeals for the Federal 
Circuit struck down the former standard enunciated by the 
Court of Appeals for Veterans Claims in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991).  The Colvin test held that in 
order for newly submitted evidence to be considered material, 
"there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  The Federal 
Circuit found that this test imposed a greater burden than 
what was contemplated by the law and regulations.

Although the now-obsolete Colvin test was cited in both the 
December 1997 rating decision and the May 1998 Statement of 
the Case, the RO's specific reason for finding that new and 
material evidence had not been submitted was that the 
additional evidence was cumulative and duplicative of 
evidence already on file.  Because this finding is consistent 
with the regulatory definition of "new and material" 
evidence found at 38 C.F.R. § 3.156(a), because the veteran 
was provided with 38 C.F.R. § 3.156(a) and because the Board 
finds that the veteran has been accorded ample opportunity to 
present argument and evidence in support of his claim, 
including with respect to new and material evidence, the 
Board concludes that the veteran will not be prejudiced by 
appellate review on the current record.

When a claim is not well grounded, the VA does not have a 
statutory duty to assist a veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  However, the 
VA may be obligated to advise the claimant of the evidence 
needed to complete the application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the VA has previously advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

In Graves v. Brown, 8 Vet. App. 522 (1996), the Court 
extended the Robinette analysis to situations, such as the 
instant case, in which new and material evidence is needed to 
complete an application for VA benefits.  The Court in Graves 
held as follows:

 . . .when a veteran has made an application to 
reopen a claim and the Secretary is on notice of 
evidence which may prove to be new and material but 
has not been submitted with the application, the 
Secretary has a duty under section 5103 to inform 
the claimant of the evidence that is "necessary to 
complete the application." 
	8 Vet. App. at 525.

By this decision, the Board informs the veteran of the type 
of evidence needed to reopen his claims for service 
connection, namely competent medical nexus evidence which 
serves to link his claimed disabilities with service.

3.  Entitlement to a compensable disability rating for 
residuals of a fractured right ulna.

Factual background

Service medical records disclose that in April 1975, the 
veteran sought treatment for a right arm injury.  X-rays 
taken at that time showed a hairline fracture of the right 
ulna.  On his November 1975 discharge examination, the 
veteran's upper extremities were clinically evaluated as 
normal.  

Service connection for residuals of a fractured right ulna 
was granted by a December 1994 rating decision.  In addition 
to the in-service fracture, the RO noted that the veteran 
gave a history of a post-service gunshot wound to the right 
arm at the September 1989 VA examination.  This gunshot wound 
resulted in extensive surgical treatment in the form of bone 
chips and skin grafts.  The RO also noted that clinical 
findings on the recent January 1994 VA examination were 
attributed to the gunshot wound.  Accordingly, a 
noncompensable rating was assigned, effective August 24, 
1993, based on evidence showing that this condition was 
chiefly characterized by no residuals attributed to the 
initial fracture.  

The veteran's current claim for an increased rating was 
received by the RO in September 1996.

The RO sent correspondence to the veteran in April 1997, 
which informed him that a VA examination was being arranged 
regarding his claim for an increased evaluation.  The veteran 
was also informed that he could submit medical evidence from 
private medical treatment providers to strengthen his claim.  
No response is on file from the veteran concerning this 
correspondence.

Later in April 1997, the veteran underwent a VA examination 
of his right arm.  At that time the veteran reported that he 
initially injured his arm in 1974 in Germany when he fell and 
sustained a hairline fracture of the ulna.  He reportedly did 
fine until he had a gunshot wound to the right arm in 1981, 
which was after his discharge from service.  This gunshot 
entered about one and one-half inches above the wrist on the 
palmar side and exited mid arm, blowing out a good section of 
the radial bone.  There was also muscle and soft tissue 
damage.  As a result, a bone graft from his left leg was 
inserted into his right arm.  Further, a plate was inserted 
into the arm for reconstruction of the right radius.  Another 
bone graft was taken from his abdomen for skin that was 
placed over the anterior surface of the right arm to 
reconstruct the skin surface.  Since that time, the veteran 
had had some decreased strength and loss of sensation in his 
thumb and finger, as well as some decreased range of motion.  
Additionally, it was noted that the veteran fell again about 
one and one-half months earlier (from the date of the 
examination).  It felt like something popped in his arm, and 
he had experienced constant pain since that fall.  The 
veteran also had marked decreased range of motion, and felt 
as if there was a loose fragment whenever he tried to grip or 
do anything.

On physical examination of the right arm, the examiner found 
a scar extending from just below the elbow, almost to the 
wrist over the radial bone on the medial surface of the lower 
arm.  It was well-healed.  Underneath on the palmar surface 
of the right arm was a 6 inch scar where the bullet entered.  
It extended upward on the bottom of the arm, and was also 
well-healed.  However, it was somewhat tender over the 
entrance site, which was one and one-half inches above the 
right wrist, in the midline.  Also, there was a graft 
interplace on the back of the right lower forearm, which was 
2.5 cm wide at its widest, and 7 inches long.  Scars were 
well-healed, and somewhat heaped up.  The ulna was intact, 
palpably, in its entirety without tenderness.  Nevertheless, 
the veteran was tender along the mid portion of the radius 
even though it felt intact and stable.  However, the examiner 
stated that one could not be sure this was not another 
fragment broken loose.  It was noted that the veteran had 
pain with flexion and extension of the wrist, and with 
pronation of the hand.  He had good apposition of his fingers 
with his thumb, but his right grip strength was weaker than 
his left.  The veteran was also found to have "decreased 
sensation with his eyes closed to pain and touch in the index 
finger, primarily on the medial side, and over the entirety 
of the thumb.  At times, however, with a sharp needle it 
[was] hyperparesthetic."  

Based on the forgoing, the examiner's diagnostic impressions 
were: 1) gunshot wound injury to the right forearm, 
significant with severe muscle damage, radial bone damage, 
reconstructed, and loss of sensation of the right index 
finger and thumb; 2) hyperparesthesia, periodic, of the right 
thumb and index finger; 3) loss of some sensation to touch of 
the right thumb and index finger; 4) history of hairline 
fracture of the right ulna; 5) gunshot wound fracture of the 
right radius necessitating bone graft replacement and plate; 
and 6) possible re-injury to the right humerus from a fall 
sustained about two months ago (from time of examination), 
with possible bone chipping and fragmentation.  The examiner 
noted that the veteran was to be sent for X-ray of the right 
forearm.  Furthermore, the examiner opined that the problems 
the veteran was having with his arm was not due to the ulna 
fracture, but to the gunshot wound injury sustained in 1981, 
and the subsequent surgery and repair of the loss of right 
radius and soft tissue, along with nerve damage.

X-rays of the right forearm, taken in April 1997, showed a 
healed fracture of the junction of the proximal and middle 
thirds of the right radius.  It was also noted that he had a 
healed fracture of the distal right ulna.  There was also 
orthopedic hardware in the radius, and small metallic foreign 
bodies in the soft tissues.  Overall impression was healed 
fractures of the right forearm, as well as orthopedic 
hardware and foreign bodies as described.

In the December 1997 rating decision, the RO denied the 
veteran's claim of entitlement to a compensable rating for 
residuals of a fractured right ulna.  The RO noted that there 
had been no evidence submitted showing recent treatment for 
the old ulna fracture, and that VA examination showed only 
residuals of a gunshot wound to the right forearm and wrist 
area that occurred after service.  

Relevant law and regulations

Disabilities must be reviewed in relation to their history.  
See 38 C.F.R. § 4.1.  Reports of examination must be 
interpreted in light of the whole recorded history, and the 
various reports reconciled into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability.  See 38 C.F.R. § 4.2.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's residuals of a fractured right ulna is 
currently evaluated pursuant to the criteria found at 
38 C.F.R. § 4.71a, Diagnostic Code 5211.  Under this 
Diagnostic Code, a 10 percent rating is warranted for 
malunion of the major and minor ulna with bad alignment.  
Nonunion in the lower half warrants a 20 percent rating if 
either the major or minor extremity is involved.  When there 
is nonunion in the upper half with false movement, but 
without loss of bone substance or deformity, a 30 percent 
rating is assigned for the major arm, and a 20 percent rating 
is assigned for the minor arm.  Nonunion in the upper half 
with false movement, as well as loss of bone substance (1 
inch (2.5 cms.) or more) and marked deformity, warrants a 40 
percent rating for the major arm, and a 30 percent rating for 
the minor arm.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The RO has also considered evaluation of the residuals of a 
fractured right ulna under the criteria found at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5206, 5207, and 5213.

Under Diagnostic Code 5206, for either the major or minor 
arm, when flexion of the forearm is limited to 110 degrees, a 
zero percent (noncompensable) rating is assigned.  A 10 
percent rating is warranted if flexion is limited to 100 
degrees.  A 20 percent rating requires limitation of forearm 
flexion to 90 degrees, if either the major or minor extremity 
is involved.  When flexion is limited to 70 degrees, a 30 
percent rating is assigned for the major arm, and a 20 
percent rating for the minor arm.  Flexion limited to 55 
degrees warrants a 40 percent rating is assigned for the 
major arm, and a 30 percent rating for the minor arm.  When 
flexion is limited to 45 degrees, a 50 percent rating is 
warranted for the major arm, and a 40 percent rating for the 
minor arm.

Under Diagnostic Code 5207, for either the major or minor 
arm, limitation of extension of the forearm from 45 to 60 
degrees warrants a 10 percent rating.  If extension is 
limited to 75 degrees, a 20 percent rating is appropriate if 
either upper extremity is involved.  When extension is 
limited to 90 degrees, a 30 percent rating is assigned for 
the major arm, and a 20 percent rating for the minor arm.  
Extension limited to 100 degrees warrants a 40 percent rating 
is assigned for the major arm, and a 30 percent rating for 
the minor arm.  When extension is limited to 110 degrees, a 
50 percent rating is warranted for the major arm, and a 40 
percent rating for the minor arm.

Where there is evidence of impairment of supination and 
pronation, a 10 percent rating may be assigned if supination 
is limited to 30 degrees or less.  A 20 percent rating is 
warranted when any of the following is shown: Limited 
pronation marked by loss of motion beyond the last quarter of 
an arc, with the affected hand not approaching full 
pronation; or, the affected hand is fixed near the middle of 
the arc or moderate pronation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5213.

The average normal range of motion of the forearm (elbow) is 
zero degrees extension, 145 degrees flexion, 80 degrees of 
pronation, and 85 degrees of supination.  38 C.F.R. § 4.71, 
Plate I.

Analysis

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran has asserted that his 
residuals of a fracture right ulna is more disabling than 
contemplated by the current evaluation.  Therefore, his claim 
for an increased evaluation is well-grounded.  

VA has accorded the veteran an examination in relation to 
this claim, and the veteran has not indicated the existence 
of any pertinent medical evidence with respect to this issue.  
Thus, the Board finds that VA has fulfilled its duty to 
assist the veteran in developing the facts pertinent to this 
claim.  No further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

As discussed in the law and regulations section above, a 
disability must be evaluated in light of its history.  See 
38 C.F.R. §§ 4.1, 4.2, 4.41; Peyton v. Derwinski, 1 Vet. App. 
282, 287 (1991).  In this case, although the medical records 
indicate that the veteran sustained a hairline fracture of 
the right ulna during service, the service medical records 
and the veteran's own statements indicate that his right 
upper extremity caused him no problems for a number of years 
after service.  After a gunshot wound in the same area in 
1989, the veteran experienced numerous problems, including 
surgery and bone and skin grafts.  The veteran now, in 
essence, ascribes some of all of his upper right extremity 
problems to the service-connected hairline fracture.

As stated above, the April 1997 VA examiner specifically 
found that the problems the veteran was having with his arm 
were not due to the ulna fracture, but to the gunshot wound 
injury sustained in 1981.  In short, the examiner found that 
the veteran had no current residuals from his service-
connected right ulna fracture.  Moreover, the Board notes 
that there was no evidence of malunion or nonunion of the 
ulna on the April 1997 VA X-rays.  In fact, these X-rays 
showed the fracture to be healed.  

Since this examination is the only competent medical evidence 
on file regarding the current severity of the veteran's 
service-connected disability, the Board must accept its 
findings as true.  If the Board were to find otherwise, then 
it would be substituting its own unsubstantiated opinion for 
that of a qualified medical professional in violation of the 
law.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
By the same token, the veteran's lay statements which in 
essence ascribe certain medical problems to the service-
connected hairline fracture rather than to the non service-
connected gunshot wound are not probative medical evidence 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

As the competent medical evidence shows that there are no 
current residuals from the service-connected right ulna 
fracture, the veteran is not entitled to a compensable 
disability rating under either Diagnostic Code 5206, 5207, 
5211, or 5213.  38 C.F.R. § 4.71a.

The Board notes that it has taken into consideration the 
requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59 in 
adjudicating the instant case, and has determined that they 
do not permit assignment of a compensable disability rating.  
These regulations are applicable in the instant case since 
the veteran the veteran has indicated pain and loss of motion 
in his right arm.  Despite these subjective complaints, the 
record does not contain evidence by which it can be factually 
ascertained that there is functional impairment attributable 
to the service-connected right ulna fracture which would 
warrant assignment of a compensable rating.  As stated above, 
the competent medical evidence shows that the veteran's 
current right arm problems are due to his post-service, 
nonservice-connected gunshot wound.  Therefore, the factors 
to be considered pursuant to 38 C.F.R. §§ 4.40, 4.45, and 
4.59 do not provide any basis to award a compensable rating 
in the instant case.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria 
necessary for a compensable disability rating for residuals 
of a fractured right ulna.  Therefore, his claim for an 
increased disability rating is denied.


ORDER

New and material evidence not having been submitted to reopen 
the claim of service connection for a back disorder, the 
claim is not reopened and the benefit sought on appeal is 
denied

New and material evidence not having been submitted to reopen 
the claim of service connection for a bilateral ankle 
disorder, the claim is not reopened and the benefit sought on 
appeal is denied.

Entitlement to a compensable disability rating for residuals 
of a fractured right ulna is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

